People v Ribeiro (2019 NY Slip Op 03083)





People v Ribeiro


2019 NY Slip Op 03083


Decided on April 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
ANGELA G. IANNACCI, JJ.


2016-03091
 (Ind. No. 15-00259)

[*1]The People of the State of New York, respondent,
vJose Ribeiro, appellant.


Paul N. Weber, Cornwall, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (William C. Ghee of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Nicholas DeRosa, J.), rendered January 29, 2016, convicting him of resisting arrest and criminal contempt in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
To the extent that the defendant's contentions may be construed as challenging the voluntariness of his plea of guilty, they are unpreserved for appellate review, since he did not move to withdraw his plea on the asserted ground prior to the imposition of sentence (see People v McClenic, 155 AD3d 1064). In any event, the record demonstrates that the defendant's plea was knowingly, intelligently, and voluntarily entered (see People v Holmes, 255 AD2d 145).
The defendant's remaining contentions either were forfeited by his plea of guilty (see People v Hansen, 95 NY2d 227; People v Di Raffaele, 55 NY2d 234) or are precluded by his valid appeal waiver (see People v Debberman, 113 AD3d 929; People v White, 81 AD3d 1039).
RIVERA, J.P., CHAMBERS, COHEN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court